Citation Nr: 9934223	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for impotence and urinary dysfunction as a 
result of VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

At a personal hearing held before the undersigned in 
Washington, DC in August1999, the veteran expressed his 
intent to claim an increased rating for his service-connected 
eczematoid dermatitis.  That issue is not "inextricably 
intertwined" with the issue now on appeal.  See Harris v. 
Derwinski, 1 Vet.App. 180, 183 (1991).  Nor has it been 
developed or certified for appeal.  See 38 U.S.C.A. § 7105 
(West 1991).  Accordingly, it is referred to the RO for all 
action deemed necessary. 


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current impotence and urinary dysfunction and any 
surgery or other treatment at a VA facility.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for impotence and urinary dysfunction as a result of 
VA treatment is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1999).  38 U.S.C.A. § 
1151 has recently been amended, and the amended statute 
indicates that a showing of negligence or fault is necessary 
for recovery for claims filed on or after October 1, 1997.  
However, for claims filed prior to October 1, 1997, as here, 
a claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 513 U.S. 
115 (1994); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 to be well grounded, there must be medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of incurrence or aggravation of an injury or 
disability as a result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation; and medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
generally Jones v. West, 12 Vet. App. 460 (1999); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the veteran has contended that he incurred 
additional disability, to include impotence and urinary 
dysfunction, as a result of VA surgery performed in 1995.  He 
has testified that several doctors have told him that his 
current problems were caused by this surgery.  

The Board has reviewed the claims file and observes that the 
veteran has been treated for urethral problems since 1983 and 
for erectile dysfunction since 1990.  In February 1995, the 
veteran underwent a cystoscopy and urethral dilation at a VA 
facility, and no complications were noted in conjunction with 
these procedures.  In March 1995, the veteran underwent an 
internal urethrotomy with circumcision; again, no 
complications were noted.  

In conjunction with his current claim, the veteran underwent 
VA examinations in February and April of 1996.  The report of 
the February 1996 VA examination indicates that the causes of 
the veteran's impotence could be hypotestosteronism or 
vascular disease, and it was unclear whether erectile power 
could be restored with proper therapy.  The diagnoses were 
urethral stricture disease and erectile dysfunction.  The 
report of the April 1996 VA examination indicates that the 
veteran had a decreased urinary stream dating back to 1983 
and that prior dilations of urethral strictures did not scar 
the veteran; the exact source of the urethral strictures was 
unclear.  The examiner further noted that the veteran had 
enterococcal urinary tract infection in 1983 which might have 
set up inflammation and caused dimensional scarring, but such 
strictures were usually of idiopathic etiology.  Also, the 
examiner stated that "[e]verytime the urethra is cut, it has 
the chance of scarring back down again," but the examiner 
also found that "[t]his is not caused by the VA" but is 
instead a known complication of the disease process, with the 
propensity towards progressive scarring.  In conclusion, the 
examiner found that the veteran did not have either impotence 
or urethral strictures "from anything that happened from the 
VA."  

Subsequent to these examinations, the veteran submitted 
additional private and VA medical records.  A May 1996 VA 
treatment record contains a notation of the veteran's 
reported history of urethral stricture secondary to ureteral 
dilation.  The record contains an assessment of "sexual 
dysfunction ? 2° urological surgery," with no further 
commentary regarding etiology.  A February 1997 medical 
record from the MetroHealth System indicates that the 
veteran's urinary incontinence was unlikely to be secondary 
to an internal urethrotomy but might be secondary to 
recurrent stricture.  Similarly, a statement from Carmelina 
Busuttil, P.A.C., received in August 1999, indicates current 
treatment for urinary dysfunction but does not contain 
commentary regarding the etiology of that disability.  

Overall, while the pertinent medical evidence indicates that 
the veteran suffers from impotence and urinary dysfunction 
and that he has been treated at a VA facility for these 
disorders, there is no competent medical evidence of a nexus 
between such disorders and any aspect of VA treatment.  In 
this regard, the Board notes that the May 1996 VA treatment 
record described above indicates that the veteran's examiner, 
in the cited notation, left open the possibility that the 
veteran's sexual dysfunction was secondary to urological 
surgery.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that such a speculative 
opinion is insufficient, in and of itself, to well ground the 
veteran's claim.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (a medical opinion to the effect that the cause of the 
veteran's death "could" have been attributed to his time in 
a prisoner of war camp, "without supporting clinical data or 
rationale," was purely speculative and insufficient to well 
ground a claim).

Indeed, the only evidence of record supporting a nexus 
between the veteran's claimed disability and VA treatment is 
his lay opinion, as indicated in the testimony from his 
August 1997 RO hearing and his August 1999 Board hearing.  
However, the Board would point out that the veteran has not 
been shown to possess the requisite medical expertise needed 
to render a competent opinion regarding medical causation.  
See Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner and 
unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for impotence and urinary dysfunction as a 
result of VA treatment is well grounded.  Given the absence 
of competent medical evidence to support the veteran's claim, 
this claim must be denied as not well grounded.  Since this 
claim is not well grounded, the VA has no further duty to 
assist the veteran in developing the record to support his 
claim.  See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997). 

In the appealed rating decision, the RO denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Nevertheless, regardless of the 
disposition of the RO, the Board observes that the Court has 
held that no prejudice to the veteran results in cases where 
the RO denies a claim for service connection on the merits 
and does not include an analysis of whether the veteran's 
claim is well grounded, and the Board denies the same claim 
as not well grounded.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

During his August 1997 RO hearing and his August 1999 Board 
hearing, the veteran reported that he had talked to 
physicians who supported his contentions in this case, but he 
has submitted no statements from the noted physicians to that 
effect to date.  In this regard, the Board would point out 
that the VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence needed to 
complete his application for service connection when the VA 
is aware of the existence of relevant evidence.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); see also 
Robinette v. Brown, 8 Vet. App. at 77-78.  Essentially, the 
veteran needs competent medical evidence of a relationship 
between his current impotence and urinary dysfunction and 
treatment at a VA facility.


ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for impotence and urinary dysfunction as a result of VA 
treatment is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

